DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-15 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2015/038400 A1), in view of Allred (US 2016/0022548 A1) and Bae (KR20160100130A; for the purposes of English translation, citations below are from the machine translation provided by EPO).
Claim 1 is drawn to a fluoride releasing composition for oral us comprising 50% to 70% by weight of a hydrogenated rosin acid, wherein greater than 17% and less than 85% of the hydrogenated rosin acid is in the form of neutralized hydrogenated rosin acid; 5% to 12% by weight of water; 12% to 20% by weight of ethanol; and one or more fluoride sources. 
For the claim 1 limitation of “a consistency of at least 24 mm,” Wang teaches the consistency of the composition is from about 45 to about 110 (pg 4:24-31), overlapping the claimed range.   
For claim 2, Wang teaches an oral composition comprising no less than from about 25% to about 55% of a basic copolymer; at least 0.5% of an acid buffering or neutralizing agent; from about 6% to about 15% of water; from about 30% to about 60% of the cosolvent such as ethanol; and optionally an active agent (pg 1: 25-30; pg 3: 5-6 and 23-24). Wang also teaches a hydrogenated resin may be present (pg 17, fifth line and pg 19, Table 1). 
For claim 2, Wang teaches fluoride may be the active agent and fluoride ion is released from the composition (pg 7: 10). Wang teaches the fluoride ion source stannous fluoride (pg 11: 24-27; reading on claim 6), meeting the definition of a dispersion since this species of fluoride source is soluble in both ethanol and water.
For claims 4 and 13, Wang teaches that the film sets within 30 seconds when placed in water (pg 17: 20-25 and pg 19, Table 1). While the test conditions taught by Wang disclose immersion in water, one of ordinary skill would have a reasonable expectation of success in setting within the claimed time frame in the oral cavity in the presence of saliva.
For claim 8, Wang teaches flavorings in the composition (pg 25: 2).
For claims 11 and 12, Wang teaches an oral composition applied to the teeth (pg 2: 24-25).
For claims 14 and 15, Wang teaches contact of 3 hours and 24 hours (pg 22: 4-5).
Wang does not teach the limitation of 50% to 70% by weight of a hydrogenated rosin acid, wherein greater than 17% and less than 85% of the hydrogenated rosin acid is in the form of neutralized hydrogenated rosin acid. Wang also does not teach the claimed amount of ethanol cosolvent.
Allred and Bae teach the limitations regarding the hydrogenated rosin acid and the amount of ethanol in the composition.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Allred teaches a dental varnish composition comprising a suitable resin component is Foral® NC synthetic resin, the partial sodium salt of the highly hydrogenated, acidic wood rosin, Foral® AX (pg 2, [0020]). Allred teaches that the Foral® NC resin has about 21% of the carboxylic acid groups in Foral® AX resin neutralized (given the acid number for the NC resin is about 125 mg KOH per gram of resin and the acid number for the AX resin is about 158 mg KOH per gram of resin (pg 2, [0020] and [0021]). Allred teaches the partially neutralized resin is more stable to storage than the highly acidic Foral® AX resin (pg 2, [0022]-[0023]).
For claim 3, Allred teaches the Foral® NC synthetic resin is in the form of a sodium resin (pg 2, [0020]).
For claim 5, Allred teaches the form of a dental varnish [pg 2, [0019]).
For claim 7, Allred teaches the presence of a hydrogenated ester rosin (pg 2, [0025]).
Bae teaches an anti-caries fluoride varnish comprising a hydrogenated rosin (pg 1, [0017]pg 15, [0053). Bae teaches that the vehicle can be a combination of water and ethanol (pg 30, [0159]). Bae teaches that the amount of ethanol in the composition is useful for controlling the release of fluoride (see pg 8 of the translation and pg 33, Figs 11 and 12, of the Korean language patent). Bae also teaches that hydrogenated rosin-made fluorine varnish has increased solubility in water and releases significantly more fluoride in the early stage (pg 31, [0164]).
While neither Wang nor Allred teach the claimed amount of ethanol cosolvent, routine optimization of Wang's composition using the teachings of Bae regarding fluoride release being dependent on the amount of ethanol present would have led one of ordinary skill in the art to the claimed range of ethanol concentration with a reasonable expectation of success. 
Similarly, with regards to claims 9 and 10, one of ordinary skill in the art would recognize that increasing the amount of hydrogenated resin taught by Wang in Example 2 of Table 1 (pg 19) and manipulating the relative amount of ethanol as taught by Bae would lead to the release of the claimed amount of fluoride. It is noted that while Allred teaches a composition that does not appear to contain water, Bae teaches that the release of fluoride from a composition containing water is essentially equivalent ([0159]).
The person of ordinary skill would have had a reasonable expectation of success in substituting a portion, for example about 20% as taught by Allred, of the hydrogenated rosin acid with a neutralized hydrogenated rosin acid in the composition of Wang because Wang teaches a neutralizing agent combined with the acidic, hydrogenated rosin and Allred teaches that a r0sin which is neutralized within the claimed range has improved storage capabilities. Furthermore, it is known in the art that an acidic environment in the oral cavity may cause the erosion of tooth enamel.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612